El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
Como resultado de la tragedia ocurrida en Mameyes, y como parte de los trabajos de estabilización de los terrenos, el Estado Libre Asociado (en adelante E.L.A.) eliminó una estructura perteneciente a los demandantes. Éstos acudie-ron al tribunal para solicitar una indemnización por los daños y perjuicios alegadamente causados. La demanda contra la compañía que realizó el trabajo de estabilización de los terrenos fue desestimada, pero al E.L.A. se le ordenó pagar la suma de doce mil dólares ($12,000).
Resolvemos que la acción del caso de epígrafe es de ex-propiación a la inversa por constituir una incautación de la propiedad y cuyo término prescriptivo es de un (1) año. La acción contra el E.L.A. estaba prescrita. Por ello, revoca-mos el dictamen del tribunal de instancia.
I-H
El 7 de octubre de 1985 ocurrió el deslizamiento de tie-rra en el área conocida como Mameyes, en Ponce, Puerto Rico. En esa fecha, el Sr. José Velázquez Velázquez residía allí con la Sra. Yolanda Irizarry. Como resultado de la tra-gedia de Mameyes, gran parte del vecindario quedó destruido. La estructura de dos (2) pisos donde residía el señor Velázquez quedó parcialmente afectada por encon-trarse en la periferia del área del derrumbe. Surge de la sentencia que ésta quedó “prácticamente en el aire soste-nida por un talud”. Solicitud de revisión, pág. 3.
Por cuestiones de seguridad, era necesaria la remoción de escombros y la eliminación de estructuras en la perife-ria del área del derrumbe. El 7 de abril de 1986 la Guardia Nacional de Puerto Rico y Carro Construction, Corp. sus-cribieron un contrato con el propósito de realizar los traba-jos de estabilización de los terrenos.
Al señor Velázquez se le concedió un tiempo para que *87sacara el mobiliario de su casa. Éste vendió gran parte y el remanente lo movió con unas amistades.
En junio de 1986, cuando Carro Construction, Corp. co-menzó sus labores en el área de Mameyes, ya no había ningún mobiliario en la propiedad del señor Velázquez. Para octubre de 1986 se habían completado las labores.
El 7 de noviembre de 1990 el señor Velázquez presentó la demanda de epígrafe contra el E.L.A. y Carro Construction, Corp., entre otros. En ésta reclamó al Estado una justa compensación o indemnización por el valor de la vi-vienda que fue demolida. Le reclamó a la constructora los daños y perjuicios sufridos por la demolición.
Tras el cumplimiento de varios trámites de rigor, el Tribunal Superior, Sala de Ponce, dictó una sentencia me-diante la cual desestimó la demanda contra Carro Construction, Corp. por entender que la reclamación estaba prescrita. En cuanto al E.L.A., la demanda fue declarada con lugar y se le ordenó pagar a los demandantes la suma de doce mil dólares ($12,000) equivalentes al valor de la estructura demolida. Como cuestión de derecho, concluyó el foro de instancia que la acción presentada contra el E.L.A. no estaba prescrita, debido a que ésta era una ac-ción personal de expropiación a la inversa, a la cual le apli-caba el término prescriptivo de quince (15) años.
Inconforme, acude en revisión el E.L.A. y señala, en apoyo a su solicitud, los siguientes errores:
[... D]eterminar que la causa de acción para pedir la justa com-pensación es una acción de expropiación a la inversa que prescribe a los quince (15) años.
[... R]esolver que la causa de acción instada en el presente caso por los demandantes-recurridos contra el Estado Libre Aso-ciado de Puerto Rico no está prescrita. Solicitud de revisión, pág. 7.
El 18 de diciembre de 1992, mediante una resolución, expedimos el recurso. Ambas partes han comparecido, por lo que procedemos a resolver.
*881 — 1 1 — H
 Constituye una doctrina reiterada en nuestra ju-risdicción que la Asamblea Legislativa pueda establecer li-mitaciones al derecho de propiedad en beneficio del bienes-tar general. Ello es así porque el disfrute de la propiedad privada, aunque de carácter fundamental, no es un dere-cho absoluto. Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991); Vélez v. Srio. de Justicia, 115 D.P.R. 533 (1984); E.L.A. v. Márquez, 93 D.P.R. 393 (1966), entre otros. El Estado también tiene el poder de incautarse de una propiedad privada siempre que sea para un fin público y pague una compensación justa. Art. II, Sec. 9, Const. E.L.A., L.P.R.A., Tomo 1; E.L.A. v. Rosso, 95 D.P.R. 501, 536 (1967), según citados en Arenas Procesadas, Inc. v. E.L.A., 132 D.P.R. 593 (1993).
La obligación del Estado de pagar una justa compensación puede manifestarse de tres (3) formas: (1) mediante el ejercicio directo del poder de dominio eminente, instando un “recurso de expropiación”; (2) por medio de su reglamentación, y (3) cuando ocurre una incautación de hecho al afectar sustancialmente el uso de la propiedad físicamente. Culebra Enterprises Corp. v. E.L.A., supra; Sucn. García v. Aut. de Carreteras, 114 D.P.R. 676 (1983); Olivero v. Autoridad de Carreteras, 107 D.P.R. 301 (1978).
Precisamente para los casos excepcionales de ocupación física, incautación de un derecho real o restricciones a la propiedad por vía de reglamentación sin haberse presentado una acción de expropiación, se ha instituido la acción de expropiación a la inversa. En E.L.A. v. Northwestern Const., Inc., 103 D.P.R. 377, 383 (1975), explicamos que se denomina inversa “porque se insta por el dueño de la propiedad contra el Estado, para obtener la compensación a que tiene derecho pero los tribunales generalmente le aplican las mismas normas y principios que rigen la ac-*89ción de expropiación iniciada por el Estado”. Véase, tam-bién, Olivero v. Autoridad de Carreteras, supra, pág. 307.
En el citado caso Culebra Enterprises Corp. v. E.L.A., supra, resolvimos que el término prescriptivo de una acción en daños y perjuicios contra el Estado —por alegadas restricciones a la propiedad por el efecto de unas clasificaciones de zonificación adoptadas mediante reglamentación— es de un (1) año. Éste comenzaría su decurso desde que se libera la propiedad de las restricciones legislativas. Al así resolver, consideramos los principios relativos a la institución de la prescripción extintiva.
Sobre el término prescriptivo de un (1) año del Art. 1868 del Código Civil, 31 L.P.R.A. sec. 5298, explicamos que éste responde a “ ‘la inexistencia de una relación jurídica previa entre demandante y demandado que hace aconsejable que éste no deba esperar mucho para conocer la actitud que el perjudicado ha de adoptar’ ”. Culebra Enterprises Corp. v. E.L.A., supra, págs. 951-952, citando a L. Diez-Picazo, La Prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 239. A su vez, como fundamentos adicionales para aplicar a la acción de expropiación a la inversa por reglamentación el término prescriptivo de un (1) año, en Culebra Enterprises Corp. v. E.L.A., supra, señalamos lo siguiente:
1. La génesis constitucional de la acción requiere una mayor diligencia. (1)
2. El deseo de que el término para reclamar cualquier violación al derecho de propiedad como imperativo de la estabilidad en la planificación y el mejor uso de nuestras limitadas tierras sea relativamente corto.
3. La contribución de un término corto a la mitigación *90de la pérdida y a la limitación de la responsabilidad econó-mica del Estado.
4. El término corto facilita la conservación de la prueba en su mejor estado y libre de los embates del trans-curso del tiempo.
r-H I — I
En el caso de autos surge con claridad de las alegaciones de la demanda que la acción instada por los demandantes recurridos contra el E.L.A. es realmente una acción de ex-propiación a la inversa, donde se solicita una compensa-ción por la incautación de la propiedad. No está en contro-versia que la actuación del Estado constituyó una incautación física de la propiedad en cuestión.(2) Como parte del plan de estabilización de terrenos y control de drenaje en el sector Mameyes de Ponce, el Estado destruyó la propiedad de los demandantes.
La acción instada por los demandantes del caso de autos es una acción de expropiación a la inversa en su modalidad de incautación física de la propiedad.(3) Ésta es una acción de naturaleza compensatoria o indemnizadora, y constituye una variante de la acción instada en el caso Culebra Enterprises Corp. v. E.L.A., supra, donde la fuente de la recla-mación era la restricción reglamentaria. Por los mismos fundamentos utilizados en Culebra Enterprises Corp. v. E.L.A., supra, según los señalamos antes, resolvemos que a la acción de expropiación forzosa a la inversa instada por *91razón de una incautación física, le aplica el término pres-criptivo de un (1) año del Art. 1868 del Código Civil, supra.
Surge de la sentencia recurrida que en octubre de 1986 se había completado la demolición de todas las estructuras y el recogido de los escombros en el área de Mameyes y su periferia. La demanda fue presentada el 25 de octubre de 1990, luego de haber transcurrido el término prescriptivo de un (1) año para ejercitar la acción. Por ello, erró el tribunal de instancia al aplicar el término prescriptivo de quince (15) años y al no desestimar la acción.
En atención a lo antes señalado, se dictará sentencia revocando la emitida por el Tribunal Superior, Sala de Ponce, ordenando la desestimación de la demanda instada por la parte recurrida por estar prescrita la causa de acción.
El Juez Asociado Señor Rebollo López disintió con una opinión escrita.
- O -

 Conforme indicamos en Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943, 954 (1991): “[n]o puede discutirse con seriedad la deseabilidad de que aquellas situa-ciones que ofenden los postulados básicos constitucionales que regulan la relación entre el Estado y sus ciudadanos deben ser corregidos de inmediato.”


 El Estado Libre Asociado alegó haber demolido la propiedad por razones de seguridad y el riesgo que ésta representaba. Entendemos, por el resultado al cual llegamos, que se hace innecesario dilucidar si estamos ante una actuación guberna-mental bajo su poder de razón de Estado en protección de la salud y seguridad de la comunidad en general. Este planteamiento precisamente constituye uno (1) de los que se dilucidarían en una acción de expropiación a la inversa.


 A igual conclusión llegó el tribunal de instancia conforme surge de la Reso-lución de 19 de octubre de 1992, a pesar de que aplicó el término prescriptivo de quince (15) años.